*196OPINION OF THE COURT
Per Curiam.
On October 25, 2012, the respondent entered a plea of guilty in the Supreme Court, Kings County (Walsh, J.), to one count of grand larceny in the second degree, in violation of Penal Law § 155.40, a class C felony. His subsequent motion to withdraw his plea was granted on December 20, 2012. On January 29, 2013, the respondent entered a plea of guilty to one count of grand larceny in the second degree in the same court (Chun, J.). During the allocution, he admitted that, between April 10, 2007, and April 13, 2007, he stole property with an aggregate value in excess of $50,000 from the complainant. On March 25, 2013, he was sentenced to a term of imprisonment of lVs to 4 years, and the sentencing court imposed various surcharges and fees.
Although served with a copy of this motion, the respondent has neither submitted a response nor requested additional time in which to do so.
By virtue of his felony conviction, the respondent was automatically disbarred and ceased to be an attorney pursuant to Judiciary Law § 90 (4) (a).
Accordingly, the motion to strike the respondent’s name from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90 (4) (b), is granted, to reflect the respondent’s automatic disbarment on January 29, 2013.
Eng, EJ, Mastro, Rivera, Skelos and Dillon, JJ, concur.
Ordered that pursuant to Judiciary Law § 90 (4) (a), the respondent, Ray Alfred Jones, Jr., is disbarred, effective January 29, 2013, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent, Ray Alfred Jones, Jr., shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Ray Alfred Jones, Jr., is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in *197any way as an attorney and counselor-at-law; and it is further, Ordered that if the respondent, Ray Alfred Jones, Jr., has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).